Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-372
                          Lower Tribunal No. 18-6623
                             ________________


                                  Arlene Zee,
                                    Appellant,

                                        vs.

                Wilmington Savings Fund Society, FSB, etc.,
                                Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, William Thomas,
Judge.

     Neustein Law Group, P.A., and Nicole R. Moskowitz, for appellant.

     Howard Law Group, and Shakiva L. Brown (Boca Raton), for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed. Bartram v. U.S. Bank Nat’l Ass’n, 211 So. 3d 1009, 1012 (Fla.

2016) (“When a mortgage foreclosure action is involuntarily dismissed pursuant
to Rule 1.420(b), either with or without prejudice, the effect of the involuntary

dismissal is revocation of the acceleration, which then reinstates the mortgagor’s

right to continue to make payments on the note and the right of the mortgagee, to

seek acceleration and foreclosure based on the mortgagor’s subsequent defaults.

Accordingly, the statute of limitations does not continue to run on the amount due

under the note and mortgage.”).




                                        2